Citation Nr: 1640821	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  12-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease with lumbar radiculopathy (claimed as lumbar spine condition).

2.  Entitlement to service connection for status-post cervical spine surgery x3 with cervical radiculopathy (claimed as cervical spine surgery).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty service in the United States Army from June 1968 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2012, the Veteran requested that he be allowed to testify at a Travel Board hearing before a Veterans Law Judge.  The hearing was scheduled to take place in July 2013.  However, in May 2013, he requested that it be rescheduled.  The hearing was rescheduled for July 2014.  However, a few days before the hearing, he again requested that it be rescheduled.  As the Veteran was provided with two opportunities to testify before a Veterans Law Judge, both of which he deferred, and it has now been more than two years since his last request and neither he, nor his representative, has contacted VA concerning any desire to appear at a  hearing, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1.  The probative and competent evidence is against a finding that the Veteran's lumbar degenerative disc disease with lumbar radiculopathy was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one (1) year of service.

2.  The probative and competent evidence is against a finding that the Veteran's status-post cervical spine surgery x3 with cervical radiculopathy was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one year of service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative disc disease with lumbar radiculopathy have not been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for status-post cervical spine surgery x3 with cervical radiculopathy have not been met.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).


The Veteran contends that both his lumbar and cervical spine disorders are the result of active duty service when he was injured by several "hard" parachute landings.  See Veteran's statement, October 2010.  

As an initial matter, because the Veteran's DD 214 shows that he was awarded a Parachute Badge, the Board acknowledges that he trained as a paratrooper in service.  A review of his service treatment records shows that he was found to have a normal spine during his April 1968 enlistment examination and denied ever having recurrent back pain, arthritis or rheumatism.  In May 1969, he sought treatment for a sore back that he said was caused the previous day when he fell on his lower back "on [parachute] jumps."  He added that he was having pain and stiffness in the upper back and neck.  The clinician wrote a prescription for a muscle relaxant and advised him not to lift anything weighing more than 20 pounds; there was no diagnosis.  There were no further complaints of, or treatment for, a low back or neck disorder.  During his January 1971 separation examination, the Veteran's spine was found to be normal, and he reported no recurrent back pain, arthritis or rheumatism.     

There are no treatment records showing that the Veteran was diagnosed with lumbar or cervical arthritis within one year following separation from service.  As such, service connection for lumbar degenerative disc disease with lumbar radiculopathy or status-post cervical spine surgery x3 with cervical radiculopathy on a presumptive basis is not for application. 

The first evidence of record following service showing that the Veteran was treated for a spine disorder is a letter dated in February 1988 from S.S., M.D., who wrote  that the Veteran had been under his care for low back and bilateral sciatic pain since January 1987.  He said that the Veteran dated his symptoms to injuries in March 1979 and another injury in 1983, which had occurred at work.  He diagnosed lumbar radiculopathy due to disc disease with associated arthritis and said, according to the Veteran's history, the symptoms began or continued with those injuries.  He opined that those injuries were "competent causes of his present condition."

Although there are no treatment reports, on his application for disability benefits, the Veteran reported that he underwent his first cervical spine surgery in 1997. Subsequent treatment records show that he had additional cervical spine surgeries in  March 2002 and May 2006.  

In December 2010, the Veteran was afforded a VA spine examination.  He reported that he "might have" injured his neck and back after multiple parachute jumps, but did not remember any specific injury.  He reported having no fractures, hospitalizations, surgeries or specific treatment during service, and said that the neck pain had worsened over the years.  He said he underwent three surgeries on his neck, beginning in 1997.  The examiner opined that the Veteran's current cervical and lumbar spine disorders are not related to any aspect of active duty service.  He first cited the February 1988 statement from  Dr. S., in which the Veteran himself said that he injured his lower back in 1979 and 1983 work injuries.   Regarding the cervical spine, he said that, even though he saw no evidence of a cervical spine injury in the service treatment records, the Veteran reported that his cervical spine first began to hurt in the 1990s.  He further said that the Veteran's main problem was related to his cervical spine surgery, noting that if the condition stemmed from military service and was severe enough to require surgery, the surgery would have occurred during service or soon after separation, which is not the case.  He said that even though he did note some evidence of lower back pain while the Veteran was in service, it seemed like a simple sprain/strain/contusion that resolved because he saw no multiple complaints and no hospitalizations or any intensive medical treatment for his back injury.  Finally, he again noted that the Veteran himself reported that he injured his low back in work-related injuries many years after active duty service.

Also of record is an Equal Employment Opportunity Investigative Affidavit, dated in April 1990, involving a claim by the Veteran against his employer, the United States Postal Service.  He said that he had "most definitely suffered a painful and annoying back problem related to my work and its environment."

Based on a review of the complete evidence of record , the Board concludes that the probative evidence weighs against the Veteran's claims of entitlement to service connection for lumbar degenerative disc disease with lumbar radiculopathy and service connection for status-post cervical spine surgery x3 with cervical radiculopathy.  A competent VA examiner, after reviewing all the evidence of record, concluded that it was less likely than not that the Veteran's current lumbar and cervical spine disorders were related to military service.  Further, as noted above, his service records demonstrate that he was neither treated for, nor diagnosed with, a chronic low back or neck disorder.  The service treatment records showing his complaints of having pain and stiffness in the upper back and neck in May 1968, one day after parachuting, with no evidence of additional treatment for, or a diagnosis of a back or neck disorder, is further evidence that neither condition is related to service.  There is no evidence that he was diagnosed with a spinal disorder until 1987, some 16 years after military service.  The United States Court of Appeals for Veterans Claims has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the amount of time that passed following service without any documented complaint, treatment or diagnosis of a back or neck disorder is evidence that weighs against the Veteran's claims on a direct basis. 

The Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board is not only relying on the lack of treatment for, or a diagnosis of a chronic spine disability in service, but has also noted that the Veteran's personal statements regarding the cause of his low back and neck disorders have been found to be factually inconsistent. As discussed above, in a February 1988 statement, his treating physician wrote that the Veteran reported first having low back pain after workplace injuries in 1979 and 1983, eight and 12 years, respectively, following service.  The Veteran also affirmed, in an April 1990 affidavit, that he had a painful and annoying back problem related to his work.  The Veteran is simply not credible, as shown by his inability to provide consistent statements about his claimed low back and neck disorders.  
Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claims of entitlement to service connection for lumbar degenerative disc disease with lumbar radiculopathy and service connection for status-post cervical spine surgery x3 with cervical radiculopathy.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in October 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to service connection for lumbar degenerative disc disease with lumbar radiculopathy (claimed as lumbar spine condition) is denied.

Entitlement to service connection for status-post cervical spine surgery x3 with cervical radiculopathy (claimed as cervical spine surgery) is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


